 Case 2:21-cv-09544-JMV-JBC Document 2 Filed 04/21/21 Page 1 of 3 PageID: 15




NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 RICHARD HONE,

                  Plaintiff,                                      Civil Action No. 21-4991
        v.                                                         OPINION & ORDER

 ANNE E. THOMPSON, et al.,

                  Defendants.



John Michael Vazquez, U.S.D.J.

       The Court previously granted pro se                                application to proceed in

forma pauperis but dismissed his Complaint pursuant to 28 U.S.C. § 1915(



cured the deficiencies no                                      aintiff filed an Amended Complaint,

but he did so under a different docket number, Civil Action. No. 21-9544. The Court first orders

                                s Amended Complaint under Civil Action No. 21-4991 and to close

Civil Action No. 21-9544. The Court has screened the Amended Complaint and now dismisses it

with prejudice.

       In its Prior Opinion, the Court set forth the governing legal standards, the factual

allegations, and a detailed analysis. Prior Op. at 1-7. Plaintiff repeats all of the same allegations

that the Court previously considered and rejected. Am. Compl. at 5-9. As a result, the Court fully

incorporates its Prior Opinion here.
 Case 2:21-cv-09544-JMV-JBC Document 2 Filed 04/21/21 Page 2 of 3 PageID: 16




          The Amended Complaint, however, also adds

factual allegations are (1) that a crime can be the basis of a civil rights violation, and he alleges the

crime of conspiracy and forgery; (2) the j

                                       Plaintiff his civil rights (appare



to deny him his rights and conspire with others, including judges; (4)

                                  prejudiced against Plaintiff because

Thompson is part of the conspiracy because she ma                                him late. Am. Compl.

at 5-6.

          The numerous legal errors cited by the Court in its Prior Opinion remain. In addition, the

new allegations are not sufficiently pled. Instead, Plaintiff alleges in wholly conclusory fashion

that his rights were violated through a conspiracy. The only specific factual allegation is that

                                                       but even this allegation is devoid of factual

support. The Amended Complaint is dismissed.

          When dismissing a case brought by a pro se plaintiff, a court must decide whether the

dismissal will be with prejudice or without prejudice, the latter of which affords a plaintiff with

leave to amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The

district court may deny leave to amend only if (a) the moving party's delay in seeking amendment

is undue, motivated by bad faith, or prejudicial to the non-moving party; or (b) the amendment

would be futile. Adams v. Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984). The Court finds that any

attempted amendment would be futile. In the Prior Opinion, the Court set forth the governing

legal standards and explained the                                        int. Plaintiff does not attempt

to fix, in the Amended Complaint, any (much less all) of the deficiencies previously noted by the



                                                   2
 Case 2:21-cv-09544-JMV-JBC Document 2 Filed 04/21/21 Page 3 of 3 PageID: 17




Court. In fact, the Amended Complaint reasserts all of the facts that were previously found

deficienciet. As to the new factual allegations in the Amended Complaint, they fall well short of

the federal pleading standard. As a result, the Court concludes that Plaintiff has not rectified the

shortcomings listed in the Prior Opinion because Plaintiff is unable to do so. As a result, any future

amendment would be futile.

       Accordingly, and for good cause shown,

       IT IS on this 21st day of April, 2021,

       ORDERED                                           e Complaint under Civil Action No. 21-9544

as an Amended Complaint under Docket No. 21-4991; and it is further

       ORDERED                                                 a copy of this Opinion and Order under

both Civil Action No. 21-9544 and Civil Action No. 21-4991; and it is further

       ORDERED                                                vil Action No. 21-9544; and it is further

       ORDERED                                                  DISMISSED with prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B); and it is further

       ORDERED that the Clerk of the Court shall mail a copy of this Opinion and Order to

Plaintiff by regular mail and by certified mail return receipt; and it is further

       ORDERED                                    all close this matter.



                                               ___________________________________
                                                John Michael Vazquez, U.S.D.J.




                                                    3
